            UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF MICHIGAN
                 SOUTHERN DIVISION


JERRY HARDIN,

                    Plaintiff,
           v.                                          Case No. 18-12051
                                                       Hon. Terrence G. Berg
COMMISSIONER OF
SOCIAL SECURITY
ADMINISTRATION,

                    Defendant.

 ORDER ADOPTING REPORT AND RECOMMENDATION
                 (ECF No. 13)

     This matter is before the Court on Magistrate Judge Anthony

P. Patti’s August 13, 2019 Report and Recommendation (ECF No.

13), recommending that Plaintiff’s Motion for Summary Judgment

(ECF No. 11) be DENIED and Defendant’s Motion for Summary

Judgment (ECF No. 12) be GRANTED.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve

and file written objections “[w]ithin fourteen days after being

served   with   a     copy”      of   a       report    and   recommendation.



                                          1
28 U.S.C. § 636(b)(1). The district court will make a “de novo deter-

mination of those portions of the report . . . to which objection is

made.” Id. The record reflects that no party has filed an objection

to the Magistrate’s August 13, 2019 Report and Recommendation.

Where neither party objects to the report, the district court is not

obligated to independently review the record. See Thomas v. Arn,

474 U.S. 140, 149-52 (1985). The Court will therefore adopt the

Magistrate’s Report and Recommendation of August 13, 2019 as

this Court’s findings of fact and conclusions of law.

     Accordingly, it is hereby ORDERED that Magistrate Judge

Patti’s Report and Recommendation of August 13, 2019 is AC-

CEPTED and ADOPTED.            It is FURTHER ORDERED that

Plaintiff’s Motion for Summary Judgment (ECF No. 11) is DENIED

and Defendant’s Motion for Summary Judgment (ECF No. 12) is

GRANTED.

     SO ORDERED.

Dated: September 6,        s/Terrence G. Berg
2019                       TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




                                  2
                     Certificate of Service
     I hereby certify that this Order was electronically filed,
and the parties and/or counsel of record were served on
September 6, 2019.
                          s/A. Chubb
                          Case Manager




                                 3
